Case 1:16-cv-04531-LAK-DCF Document 165-6 Filed 12/31/18 Page 1 of 2




                      Exhibit 6
  Case 1:16-cv-04531-LAK-DCF Document 165-6 Filed 12/31/18 Page 2 of 2




              CPI CARD GROUP INC. SECURITIES LITIGATION

                       No. 16-cv-4531 (LAK) (S.D.N.Y.)



                SUMMARY OF LODESTARS AND EXPENSES


              FIRM                  HOURS        LODESTAR         EXPENSES
Labaton Sucharow LLP                  2,862.80   $1,648,735.00     $102,801.19
Goldberg Law PC                          15.10      $10,947.50           $0.00
The Schall Law Firm                      33.00      $18,150.00       $3,000.00

TOTALS                                2,910.90    $1,677,832.50    $105,801.19
